Case 4:14-cr-00040-BMM Document 86 Filed 07/23/20 Page it - ry

 

JUL 2 3 2020

Clerk, U.S District Court
IN THE UNITED STATES DISTRICT COURT P2*gtOf Montana
FOR THE DISTRICT OF MONTANA

 

 

GREAT FALLS DIVISION

UNITED STATES OF AMERICA, CR 14-40-GF-BMM-JTJ

Plaintiff, FINDINGS AND

RECOMMENDATIONS
VS.

LELAND CHARLES THOMAS,

Defendant.

I. Synopsis

Defendant Leland Charles Thomas (Thomas) has been accused of violating
the conditions of his supervised release. Thomas admitted all of the alleged
violations. Thomas’s supervised release should be revoked. Thomas should be
placed in custody for 20 months, with no supervised release to follow. Thomas
should serve his term of custody in a medical facility given that he has prostate
cancer.

II. Status

Thomas pleaded guilty to Assault Resulting in Serious Bodily Injury on

July 10, 2014. (Doc. 26). The Court sentenced Thomas to 30 months of custody,

followed by 3 years of supervised release. (Doc. 35). Thomas’s current term of
Case 4:14-cr-00040-BMM Document 86 Filed 07/23/20 Page 2 of 4

supervised release began on October 3, 2019. (Doc. 80 at 2).

Petition

The United States Probation Office filed an Amended Petition on
July 21, 2020, requesting that the Court revoke Thomas’s supervised release.
(Doc. 80). The Amended Petition alleged that Thomas had violated the conditions
of his supervised release: 1) by using methamphetamine; 2) by committing another
crime; and 3) by possessing methamphetamine.

Initial appearance

Thomas appeared before the undersigned for his initial appearance on
July 22, 2020. Thomas was represented by counsel. Thomas stated that he had
read the petition and that he understood the allegations. Thomas waived his right
to a preliminary hearing. The parties consented to proceed with the revocation
hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on July 22, 2020. Thomas
admitted that he had violated the conditions of his supervised release: 1) by using
methamphetamine; 2) by committing another crime; and 3) by possessing
methamphetamine. The violations are serious and warrant revocation of Thomas’s

supervised release.
Case 4:14-cr-00040-BMM Document 86 Filed 07/23/20 Page 3 of 4

Thomas’s violations are Grade A violations. Thomas’s criminal history
category is III. Thomas’s underlying offense is a Class C felony. Thomas could
be incarcerated for up to 24 months. Thomas could be ordered to remain on
supervised release for up to 24 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 18 to 24 months.

II. Analysis

Thomas’s supervised release should be revoked. Thomas should be
incarcerated for 20 months, with no supervised release to follow. Thomas should
serve his term of custody in a medical facility given that he has prostate cancer.
This sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Thomas that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Thomas of his right to object to these Findings and Recommendations
within 14 days of their issuance. The Court explained to Thomas that Judge
Morris would consider a timely objection before making a final determination on
whether to revoke his supervised release and what, if any, sanction to impose.
Thomas stated that he wished to waive his right to object to these Findings and
Recommendations, and that he wished to waive his right to allocute before Judge

Morris.
Case 4:14-cr-00040-BMM Document 86 Filed 07/23/20 Page 4 of 4

The Court FINDS:
That Leland Charles Thomas violated the conditions of his supervised
release: by using methamphetamine; by committing another crime; and by
possessing methamphetamine.

The Court RECOMMENDS:
That the District Court revoke Thomas’s supervised release
and commit Thomas to the custody of the United States Bureau of
Prisons for 20 months, with no months of supervised release to
follow. Thomas should serve his term of custody in a medical facility

given that he has prostate cancer.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may accept,
reject, or modify, in whole or in part, the Findings and Recommendations, Failure
to timely file written objections may bar a de novo determination by the district
court judge, and may waive the right to appear and allocute before a district court
judge.

DATED this 23rd day of July, 2020.

aa “——e 2 woo
ao ” ?
f/ 2 an ee leone
XN a
~——<<Fohn Johnston <9

4 United States Magistrate Judge
